DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “of least” in line 3 should be “of at least.”  Additionally, “cyclohexanedicarboxyylic” should be “cyclohexane dicarboxylic.” Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “at mixture” should be “a mixture” and “of least” in line 3 should be “of at least.”  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “at mixture” should be “a mixture” and “of least” in line 3 should be “of at least.”  Additionally, “cyclohexanedicarboxyylic” should be “cyclohexane dicarboxylic.” Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “The flexible” should be “A flexible” in the preamble; “at mixture” should be “a mixture”; and “of least” in line 3 should be “of at least.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “di-ethyl” should be “di-2-ethyl.”  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “The flexible” should be “A flexible” in the preamble; “at mixture” should be “a mixture”; and “of least” in line 3 should be “of at least.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the limitation “said polymeric material further comprises a co-stabilizer comprising a metal stearate” renders the claim indefinite, as it is clear whether it is intended that another co-stabilizer comprising a metal stearate is required or whether this claim should have depended from claim 21. For examination purposes, this claim is interpreted as depending from claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5-6, 14-17, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platenkamp et al. (US 2017/0172847).
Regarding claim 1, Platenkamp discloses a flexible blood storage container (see para. 60-61) comprising a pair of walls defining an interior chamber (see para. 80) and at least one access port (see para. 81), said container made of a polymeric material comprising polyvinyl chloride (see para. 80) and a mixture of at least two extractable plasticizers comprising at least 78% 1, 2 cyclohexane dicarboxylic acid diisononyl ester and up to 22% acetyl tri-n-butyl citrate of the at least two plasticizer mixture (see para. 145).
Regarding claim 2, Platenkamp discloses said mixture of extractable plasticizers comprises at least 85% 1, 2 cyclohexane dicarboxylic acid diisononyl ester and up to 15% acetyl tri-n-butyl citrate of the at least two plasticizer mixture (see para. 145).
Regarding claim 3, Platenkamp discloses said mixture of extractable plasticizers comprises at least 90% 1, 2 cyclohexane dicarboxylic acid diisononyl ester and up to 10% acetyl tri-n-butyl citrate of the at least two plasticizer mixture (see para. 145).
Regarding claim 5, Platenkamp discloses said polymeric material further comprises a stabilizer comprising epoxidized vegetable oil (see para. 103, 115).
Regarding claim 6, Platenkamp discloses the polymeric material further comprises a co-stabilizer comprising a metal stearate (see para. 122, 124-125).
Regarding claim 14, Platenkamp discloses a flexible blood storage container (see para. 60-61) comprising a pair of walls defining an interior chamber (see para. 80) and at least one access port (see para. 81), said container made of a polymeric material comprising polyvinyl chloride (see para. 80) and a 
Regarding claim 15, Platenkamp discloses said polymeric material further comprises a stabilizer comprising epoxidized vegetable oil (see para. 103, 115).
Regarding claim 16, Platenkamp discloses the polymeric material further comprises a co-stabilizer comprising a metal stearate (see para. 122, 124-125).
Regarding claim 17, Platenkamp discloses a flexible blood storage container (see para. 60-61) comprising a pair of walls defining an interior chamber (see para. 80) and at least one access port (see para. 81), said container made of a polymeric material comprising polyvinyl chloride (see para. 80) and a mixture of at least two extractable plasticizers comprising di-2-ethylhexyl terephthalate ester and acetyl tri-n-hexyl citrate (see para. 102, at least two extractable agents selected of the group DEHT and ATHC).
Regarding claim 19, Platenkamp discloses said polymeric material further comprises a stabilizer comprising epoxidized vegetable oil (see para. 103, 115).
Regarding claim 20, Platenkamp discloses the polymeric material further comprises a co-stabilizer comprising a metal stearate (see para. 122, 124-125).
Regarding claim 21, Platenkamp discloses a flexible blood storage container (see para. 60-61) comprising a pair of walls defining an interior chamber (see para. 80) and at least one access port (see para. 81), said container made of a polymeric material comprising polyvinyl chloride (see para. 80) and a mixture of at least two extractable plasticizers comprising di-2-ethylhexyl terephthalate ester and butyl tri-n-hexyl citrate (see para. 150).
Regarding claim 22, Platenkamp discloses said polymeric material further comprises a stabilizer comprising epoxidized vegetable oil (see para. 103, 115).
Regarding claim 23, Platenkamp discloses the polymeric material further comprises a co-stabilizer comprising a metal stearate (see para. 122, 124-125).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Platenkamp.
Regarding claim 4, Platenkamp does not specifically teach said mixture of extractable plasticizers comprises at least 95% 1, 2 cyclohexane dicarboxylic acid diisononyl ester and up to 5% acetyl tri-n-butyl citrate of the at least two plasticizer mixture (see para. 145), though Platenkamp discloses 1, 2 cyclohexane dicarboxylic acid diisononyl ester up to about 90% with acetyl tri-n-butyl citrate about 10% (see para. 145). 
However, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Due to 95% being so close to 90% and 10% being so close to 5%, it would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to have 95% 1, 2 cyclohexane dicarboxylic acid diisononyl ester and 5% acetyl tri-n-butyl citrate of the at least two plasticizer mixture as the proportions disclosed by Platenkamp are so close that one would expect the result to have similar properties, similar to the case in Titanium Metals Corp. of America v. Banner.
Regarding claim 18, Platenkamp does not specifically teach the mixture of at least two extractable plasticizers comprising 90% di-2-ethylhexyl terephthalate ester and 10% acetyl tri-n-hexyl citrate, though Platenkamp discloses using two extractable agents in the form of di-2-ethylhexyl 
However, there are very limited ways to create a mixture of two plasticizers (each has a range from 100-0 and their percentages must make 100).   A person of ordinary skill has good reason to pursue the known options (each has a range from 100-0 and their percentages must make 100) within his or her technical grasp.  If this leads to the anticipated success (the addition of two extractable agents in the form of di-2-ethylhexyl terephthalate ester and acetyl tri-n-hexyl citrate to create a container), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have the mixture of at least two extractable plasticizers comprising 90% di-2-ethylhexyl terephthalate ester and 10% acetyl tri-n-hexyl citrate, as this would allow for the addition of di-2-ethylhexyl terephthalate ester and acetyl tri-n-hexyl citrate, disclosed by Platenkamp, and predictably result in the container made of the desired polymeric material.  
Claims 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandford et al. (US 2014/0276527).
Regarding claims 7-11, Sandford discloses a flexible blood storage container (see Abstract, para. 10, para. 21) comprising a pair of walls 12 defining an interior 15 (see Figs. 1-2) and at least one access port 16 (see Fig. 1), said container made of a polymeric material comprising polyvinyl chloride and a mixture of at least two extractable plasticizers comprising a terephthalate ester and a readily extractable plasticizer (see para. 21). Sandford further discloses the terephthalate ester may be di-2-ethyl hexyl terephthalate (see para. 17) and a readily extractable ester in the form of acetyl tri-n-butyl citrate (see para. 20), with the terephalate ester constituting at least 5% of the total plasticizer content (see para. 21) and as Sandford discloses the terephthalate ester and the readily extractable plasticizer being the extractable agents added, meaning that the totality of these combined must be 100% and therefore di-
Sanford does not specifically disclose di-2-ethyl hexyl terephthalate comprising at least 75%, 80%, 85%, 90%, and 95%, respectively, with acetyl tri-n-butyl citrate  comprising up to 25%, 20%, 15%, 10%, and 5%, respectively.
However, there are very limited ways to create a mixture of the two plasticizers (di-2-ethyl hexyl terephthalate must be from 5% to less than 100% and acetyl tri-n-butyl citrate must be from 95% to greater than 0%).   A person of ordinary skill has good reason to pursue the known options (di-2-ethyl hexyl terephthalate must be from 5% to less than 100% and acetyl tri-n-butyl citrate must be from 95% to greater than 0%) within his or her technical grasp.  If this leads to the anticipated success (the addition of two extractable agents in the form of di-2-ethylhexyl terephthalate ester and acetyl tri-n-butyl citrate to create a container), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have the mixture of at least two extractable plasticizers comprising at least 75%, 80%, 85%, 90%, and 95%, respectively, di-2-ethylhexyl terephthalate ester and up to 25%, 20%, 15%, 10%, and 5%, respectively, acetyl tri-n-hexyl citrate, as this would allow for the addition of di-2-ethylhexyl terephthalate ester and acetyl tri-n-butyl citrate, disclosed by Sandford, and predictably result in the container made of the desired polymeric material, including the terephalate ester constituting at least 5% of the total plasticizer content.  
Regarding claim 13, Sandford further discloses the addition of a stabilizer (see para. 21) but does not disclose said polymeric material further comprises a co-stabilizer comprising a metal stearate (see para. 13). However, Sandford discloses the addition of a co-stabilizer in a polymeric composition, the co-stabilizer being metal stearate (see para. 18). Consequently, it would have been obvious to a person . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandford in view of Shinonome (US 5,454,806).
Regarding claim 12, Sandford discloses the polymeric material further comprises a stabilizer (see para. 21) and also discloses epoxidized oil as a stabilizer (see para. 18) but does not specifically disclose the stabilizer comprising epoxidized vegetable oil. 
Shinonome discloses epoxidized vegetable oil as a well known stabilizer in the medical device field (see col. 1, ll. 64-65). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date to have the stabilizer be epoxidized vegetable oil, as Shinonome discloses epoxidized oil as a well known stabilizer and Sandford discloses use of epoxidized oil as a stabilizer in addition to the addition of a stabilizer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781